DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 17-19, 29-32, 47-49, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee in view of US-10512057-B1 to Maheshwari.

Regarding claim 1 Bhattacharjee teaches  a method of wireless communication performed by a user equipment (UE) (P.6, Lns. 1-3), comprising: transmitting, to a network entity (P. 8), one or more capability messages indicating one or more capabilities of the UE to process positioning reference signals (PRS) (Fig. 12, P.93, Lns. 7-8, discloses the UE signaling its capability to support the new PRS sequence length to the location server. P. 56, Lns. 3-6, discloses the UE sending a capability message described as request for positioning request), the one or more capabilities indicating at least a duration of PRS that the UE can process within a measurement window without a measurement gap (P.92, discloses an indication of the duration of the PRS that the UE can process for example 0-19 legacy PRS, and 20-39 for new NPRS transmission sequence); but does not teach…and performing one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS.

Maheshwari teaches… and performing one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS (Col. 12, LNs 40-55, discloses performing measurements on PRS resources during a measurement window up to the duration of the PRS; Note: Bhattacharjee teaches the duration of the PRS but Maheshwari provides higher details).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee by incorporating the teachings of Masheshwari because it allows an apparatus or method to measure reference signal between signals such as PRS, CRS, received from nearby transceiver or base stations (Maheshwari, Col. 9, Lns. 33-37). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Bhattacharjee and Maheshwari teach the method of claim 1, wherein: the duration of PRS is related to a PRS instance length, and the measurement window is related to a PRS periodicity (P.58, Lns. 1-5discloses the duration of the PRS and its relation to the PRS instance length where the PRS are transmitted by several consecutive subframes N.Sub . PRS and where the position occasion occurs periodically with a certain periodicity ).

Regarding claim 17 Bhattacharjee and Maheshwari teach the method of claim 1, Bhattacharjee teaches…wherein: the duration of PRS is indicated as a number of PRS symbols `N,' (P.93, Fig. 3A, the number of PRS symbols denoted as N PRS) and the measurement window is indicated as a number of milliseconds `T.' (P. 93, , Fig. 3A, where Tprs is the size of the window)

Regarding claim 18 Bhattacharjee and Maheshwari teach the method of claim 17, Bhattacharjee teaches…wherein a minimum of the number of PRS symbols 'N' is equal to a smallest measurement gap length the UE can support (P.96 discloses the number of PRS configurable from zero to 19 ).

Regarding claim 19 Bhattacharjee and Maheshwari teach the method of claim 17, Bhattacharjee teaches…wherein a minimum of the number of PRS symbols 'N' is equal to a largest measurement gap length the UE can support (P.96 discloses the number of PRS configurable from zero to 19 ).

Regarding claim 29 Bhattacharjee and Maheshwari teach the method of claim 1, Bhattacharjee teaches…wherein: the network entity is a location server (Fig. 1, P. 42 discloses the location server being the network entity ), and the one or more capability messages comprise one or more Long-Term Evolution (LTE) positioning protocol (LPP) messages (Fig. 15, P.99, discloses the LTE positioning protocol LLP).

Regarding claim 30 Bhattacharjee and Maheshwari teach the method of claim 1, Bhattacharjee teaches…wherein: the network entity is a serving base station (P.125), and the one or more capability messages comprise one or more radio resource control (RRC) messages (P.108) one or more medium access control elements (MAC- CEs), or uplink control information (P.48 ).

Regarding claim 31 Bhattacharjee the. A user equipment (UE) (P.6, Lns. 1-3 ), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: cause the at least one transceiver to transmit, to a network entity (P. 8), one or more capability messages indicating one or more capabilities of the UE to process positioning reference signals (PRS) (Fig. 12, P.93, Lns. 7-8, discloses the UE signaling its capability to support the new PRS sequence length to the location server. P. 56, Lns. 3-6, discloses the UE sending a capability message described as request for positioning request), the one or more capabilities indicating at least a duration of PRS that the UE can process within a measurement window without a measurement gap (P.92, discloses an indication of the duration of the PRS that the UE can process for example 0-19 legacy PRS, and 20-39 for new NPRS transmission sequence); but does not teach…and perform one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS.

Maheshwari teaches… and perform one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS (Col. 12, LNs 40-55, discloses performing measurements on PRS resources during a measurement window up to the duration of the PRS; Note: Bhattacharjee teaches the duration of the PRS but Maheshwari provides higher details on the  ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee by incorporating the teachings of Masheshwari because it allows an apparatus or method to measure reference signal between signals such as PRS, CRS, received from nearby transceiver or base stations (Maheshwari, Col. 9, Lns. 33-37). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 32 Bhattacharjee and Maheshwari teach the UE of claim 31, wherein: the duration of PRS is related to a PRS instance length, and the measurement window is related to a PRS periodicity (P.58, Lns. 1-5discloses the duration of the PRS and its relation to the PRS instance length where the PRS are transmitted by several consecutive subframes N.Sub . PRS and where the position occasion occurs periodically with a certain periodicity ).

Regarding claim 47 Bhattacharjee and Maheshwari teach the UE of claim 31, Bhattacharjee teaches ….wherein: the duration of PRS is indicated as a number of PRS symbols 'N,'(P.93, Fig. 3A, the number of PRS symbols denoted as N PRS) and the measurement window is indicated as a number of milliseconds 'T' (P. 93, , Fig. 3A, where Tprs is the size of the window).

Regarding claim 48 Bhattacharjee and Maheshwari teach the UE of claim 47, Bhattacharjee teaches  wherein a minimum of the number of PRS symbols 'N' is equal to a smallest measurement gap length the UE can support (P.96 discloses the number of PRS configurable from zero to 19 ).

Regarding claim 49 Bhattacharjee and Maheshwari teach the UE of claim 47, Bhattacharjee teaches wherein a minimum of the number of PRS symbols 'N' is equal to a largest measurement gap length the UE can support (P.96 discloses the number of PRS configurable from zero to 19 ).

Regarding claim 59 Bhattacharjee and Maheshwari teach the UE of claim 31, Bhattacharjee teaches…wherein: the network entity is a location server (Fig. 1, P. 42 discloses the location server being the network entity ), and the one or more capability messages comprise one or more Long-Term Evolution (LTE) positioning protocol (LPP) messages (Fig. 15, P.99, discloses the LTE positioning protocol LLP).

Regarding claim 60 Bhattacharjee and Maheshwari teach the UE of claim 31, Bhattacharjee teaches…wherein: the network entity is a serving base station (P. 125), and the one or more capability messages comprise one or more radio resource control (RRC) messages (P. 108), one or more medium access control elements (MAC- CEs), or uplink control information (P.48 ).

Regarding claim 61 Bhattacharjee teaches a user equipment (UE) (P.6, Lns. 1-3), comprising: means for transmitting (P.9), to a network entity (P. 8), one or more capability messages indicating one or more capabilities of the UE to process positioning reference signals (PRS) (Fig. 12, P.93, Lns. 7-8, discloses the UE signaling its capability to support the new PRS sequence length to the location server. P. 56, Lns. 3-6, discloses the UE sending a capability message described as request for positioning request), the one or more capabilities indicating at least a duration of PRS that the UE can process within a measurement window without a measurement gap(P.92, discloses an indication of the duration of the PRS that the UE can process for example 0-19 legacy PRS, and 20-39 for new NPRS transmission sequence); but does not teach and means for performing one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS.

Maheshwari teaches… and means for performing one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS (Col. 12, LNs 40-55, discloses performing measurements on PRS resources during a measurement window up to the duration of the PRS; Note: Bhattacharjee teaches the duration of the PRS but Maheshwari provides higher details on the  ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee by incorporating the teachings of Masheshwari because it allows an apparatus or method to measure reference signal between signals such as PRS, CRS, received from nearby transceiver or base stations (Maheshwari, Col. 9, Lns. 33-37). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 62 Bhattacharjee teaches a non-transitory computer-readable medium storing computer-executable instructions (P.11 ) that, when executed by a user equipment (UE) (P.6, Lns. 1-3), cause the UE to: transmit (P.8), to a network entity (P. 8), one or more capability messages indicating one or more capabilities of the UE to process positioning reference signals (PRS) (Fig. 12, P.93, Lns. 7-8, discloses the UE signaling its capability to support the new PRS sequence length to the location server. P. 56, Lns. 3-6, discloses the UE sending a capability message described as request for positioning request), the one or more capabilities indicating at least a duration of PRS that the UE can process within a measurement window without a measurement gap (P.92, discloses an indication of the duration of the PRS that the UE can process for example 0-19 legacy PRS, and 20-39 for new NPRS transmission sequence); but does not teach and perform one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS.

Maheshwari teaches… and perform one or more positioning measurements of one or more PRS resources during the measurement window up to the duration of PRS (Col. 12, LNs 40-55, discloses performing measurements on PRS resources during a measurement window up to the duration of the PRS; Note: Bhattacharjee teaches the duration of the PRS but Maheshwari provides higher details on the  ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee by incorporating the teachings of Masheshwari because it allows an apparatus or method to measure reference signal between signals such as PRS, CRS, received from nearby transceiver or base stations (Maheshwari, Col. 9, Lns. 33-37). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 4 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of US 20220006589 A1 to Dwivedi et al., from hereon Dwivedi.

Regarding claim 4 Bhattacharjee and Maheshwari teach method of claim 2, but do not teach…wherein the one or more capabilities further indicate a PRS instance length and a PRS periodicity that the UE can process with a measurement gap.

Dwivedi teaches… wherein the one or more capabilities further indicate a PRS instance length and a PRS periodicity that the UE can process with a measurement gap (P. 62, discloses one or more capabilities indicate PRS instance length and PRS periodicity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Dwivedi because it allows an apparatus or method to measure reference signal between signals such as PRS, CRS, received from nearby transceiver or base stations that have been modified to carry parameters to calculate PRS (Dwivedi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 34 Bhattacharjee and Maheshwari teach the UE of claim 32, but do not teach…wherein the one or more capabilities further indicate a PRS instance length and a PRS periodicity that the UE can process with a measurement gap.

Dwivedi teaches… wherein the one or more capabilities further indicate a PRS instance length and a PRS periodicity that the UE can process with a measurement gap (P. 62, discloses one or more capabilities indicate PRS instance length and PRS periodicity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Dwivedi because it allows an apparatus or method to measure reference signal between signals such as PRS, CRS, received from nearby transceiver or base stations that have been modified to carry parameters to calculate PRS (Dwivedi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 5-7 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of WO 2021194801 A1 to Akkarakaran.

Regarding claim 5 Bhattacharjee and Maheshwari teach the method of claim 1, but do not teach…wherein the one or more capabilities indicate a minimum gap between a last repetition of a last PRS resource of a PRS instance to a first repetition of a first PRS resource of a subsequent PRS instance.

Akkarakaran teaches… wherein the one or more capabilities indicate a minimum gap between a last repetition of a last PRS resource of a PRS instance to a first repetition of a first PRS resource of a subsequent PRS instance (P.91, Lns. 13-16, discloses indication of minimum gap between PRS resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Akkarankaran because it allows an apparatus or method to provide indications of various parameters to help prioritize reference signals or configure indications for processing parameters in the same or different frequency layers (Akkarakaran, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Bhattacharjee, Maheshwari, and Akkarankaran teach the method of claim 5, Akkarankaran teaches…wherein the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance are on the same frequency layer (P. 68, Lns. 1-12, discloses the sending of PRS on the same frequency layer or different as configured when in component carrier configuration).

Regarding claim 7 Bhattacharjee, Maheshwari, and Akkarankaran teach the method of claim 5, Akkarankaran teaches…wherein the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance are on different frequency layers (P. 68, Lns. 1-12, discloses the sending of PRS on the same frequency layer or different as configured when in component carrier configuration).

Regarding claim 35 Bhattacharjee and Maheshwari teach the UE of claim 31, but do not teach…wherein the one or more capabilities indicate a minimum gap between a last repetition of a last PRS resource of a PRS instance to a first repetition of a first PRS resource of a subsequent PRS instance.

Akkarakaran teaches… wherein the one or more capabilities indicate a minimum gap between a last repetition of a last PRS resource of a PRS instance to a first repetition of a first PRS resource of a subsequent PRS instance (P.91, Lns. 13-16, discloses indication of minimum gap between PRS resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Akkarankaran because it allows an apparatus or method to provide indications of various parameters to help prioritize reference signals or configure indications for processing parameters in the same or different frequency layers (Akkarakaran, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 36 Bhattacharjee, Maheshwari, and Akkarankaran teach the UE of claim 35, Akkarankaran teaches…wherein the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance are on the same frequency layer (P. 68, Lns. 1-12, discloses the sending of PRS on the same frequency layer or different as configured when in component carrier configuration).

Regarding claim 37 Bhattacharjee, Maheshwari, and Akkarankaran teach the UE of claim 35, Akkarankaran teaches…wherein the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance are on different frequency layers (P. 68, Lns. 1-12, discloses the sending of PRS on the same frequency layer or different as configured when in component carrier configuration).

Claim(s) 8, 9, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of US-20120252487-A1 to Siomina et al., from hereon Siomina.

Regarding claim 8 Bhattacharjee, Maheshwari, and Akkarankaran teach the method of claim 5, but do not teach…wherein the minimum gap depends on a subcarrier spacing or slot duration of the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance.

Siomina teaches… wherein the minimum gap depends on a subcarrier spacing or slot duration of the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance (Fig. 5, P.165-167, discloses the minimum gap depends on a subcarrier spacing configured and the subsequent PRS instance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Siomina because it allows an apparatus or method to provide positioning measurements in inter-frequency and different measurement gaps to be used by UE (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Bhattacharjee, Maheshwari, and Akkarankaran teach the method of claim 5, but do not teach…wherein the UE is not expected to process PRS resources that are closer than the minimum gap to the subsequent PRS instance.

Siomina teaches… wherein the UE is not expected to process PRS resources that are closer than the minimum gap to the subsequent PRS instance (Fig. 5, P. 168 and 185 disclose the configuration of the UE and measurement gaps only those gaps; those that lie outside of the defined gap are not processed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Siomina because it allows an apparatus or method to provide positioning measurements in inter-frequency and different measurement gaps to be used by UE (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 38 Bhattacharjee, Maheshwari, and Akkarankaran teach the UE of claim 35, but do not teach…wherein the minimum gap depends on a subcarrier spacing or slot duration of the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance.

Siomina teaches… wherein the minimum gap depends on a subcarrier spacing or slot duration of the last repetition of the last PRS resource of the PRS instance and the first repetition of the first PRS resource of the subsequent PRS instance (Fig. 5, P.165-167, discloses the minimum gap depends on a subcarrier spacing configured and the subsequent PRS instance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Siomina because it allows an apparatus or method to provide positioning measurements in inter-frequency and different measurement gaps to be used by UE (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 39 Bhattacharjee, Maheshwari, and Akkarankaran teach the UE of claim 35, but do not teach…wherein the UE is not expected to process PRS resources that are closer than the minimum gap to the subsequent PRS instance.

Siomina teaches… wherein the UE is not expected to process PRS resources that are closer than the minimum gap to the subsequent PRS instance (Fig. 5, P. 168 and 185 disclose the configuration of the UE and measurement gaps only those gaps; those that lie outside of the defined gap are not processed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Siomina because it allows an apparatus or method to provide positioning measurements in inter-frequency and different measurement gaps to be used by UE (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 12 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of US-20210302561-A1 to Bayesteh et al., from hereon Bayesteh.

Regarding claim 12 Bhattacharjee and Maheshwari teach the method of claim 1, Bhattacharjee teaches…wherein: the duration of PRS is indicated as a number of PRS resources (P.93 discloses the duration of PRS is indicated as a number of PRS resources that can be assigned from 0 up to an offset) but does not teach and the measurement window is a slot.

Bayesteh teaches… and the measurement window is a slot (P.133, section d, Lns. 1-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Bayesteh because it allows an apparatus or method to enhance location by reducing synchronization error by utilizing nearby reflections that are known (Bayestech, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 42 Bhattacharjee and Maheshwari teach the UE of claim 31, Bhattacharjee teaches…wherein: the duration of PRS is indicated as a number of PRS resources (P.93 discloses the duration of PRS is indicated as a number of PRS resources that can be assigned from 0 up to an offset) but does not teach and the measurement window is a slot, but do not teach…and the measurement window is a slot.

Bayesteh teaches… and the measurement window is a slot (P.133, section d, Lns. 1-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Bayesteh because it allows an apparatus or method to enhance location by reducing synchronization error by utilizing nearby reflections that are known (Bayestech, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 13 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee, US-10512057-B1 to Maheshwari, US-20210302561-A1 to Bayesteh et al., from hereon Bayesteh in view of US-20200382263-A1 to XU et al., from hereon Xu.

Regarding claim 13 Bhattacharjee, Maheshwari, and Bayesteh teach the method of claim 12, but do not teach…wherein a minimum of the number of PRS resources within the slot is based on a subcarrier spacing of the slot.

XU teaches… wherein a minimum of the number of PRS resources within the slot is based on a subcarrier spacing of the slot (P.212,  ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee, Masheshwari, and Bayesteh by incorporating the teachings of Xu because it allows an apparatus or method to determine the time frequency location of PRS in the resource block by obtaining the subcarrier interval to optimize the positioning of the device (Xu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 43 Bhattacharjee, Maheshwari, and Bayesteh teach the UE of claim 42, but do not teach…wherein a minimum of the number of PRS resources within the slot is based on a subcarrier spacing of the slot.

Xu teaches… wherein a minimum of the number of PRS resources within the slot is based on a subcarrier spacing of the slot  (P.212).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee, Masheshwari, and Bayesteh by incorporating the teachings of Xu because it allows an apparatus or method to determine the time frequency location of PRS in the resource block by obtaining the subcarrier interval to optimize the positioning of the device (Xu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 20, 27, 50, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of US-20200228381-A1 to Manolakos et al., from hereon Manolakos.

Regarding claim 20 Bhattacharjee and Maheshwari teach the method of claim 19, but do not teach…wherein the minimum of the number of PRS symbols `N' is based on whether the PRS are in FRI or FR2.

Manolakos teaches… wherein the minimum of the number of PRS symbols `N' is based on whether the PRS are in FRI or FR2 (Fig.12, P.58 discloses PRS per FR1 and FR2 as defined on each band and therefore indicates the minimum number of PRS allowed per FR1 and FR2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Manolakos because it allows an apparatus or method to providing configurable RSTD and PRS transmitted in a subset that is less than all subcarrier over ta given bandwidth (Manolakos, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 27 Bhattacharjee and Maheshwari teach the method of claim 17, but do not teach…wherein: values of 'N' are selected from a set of {0.125, 0.25, 0.5, 1, 2, 4, 8, 12, 16, 20, 25, 30, 35, 40, 45, 50} ms, and values of 'T' are selected from a set of {8, 16, 20, 30, 40, 80, 160, 320, 640, 1280} ms.

Manolakos teaches… wherein: values of 'N' are selected from a set of {0.125, 0.25, 0.5, 1, 2, 4, 8, 12, 16, 20, 25, 30, 35, 40, 45, 50} ms, and values of 'T' are selected from a set of {8, 16, 20, 30, 40, 80, 160, 320, 640, 1280} ms (P. 90, Lns, 1-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Manolakos because it allows an apparatus or method to providing configurable RSTD and PRS transmitted in a subset that is less than all subcarrier over ta given bandwidth (Manolakos, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 50 Bhattacharjee and Maheshwari teach the UE of claim 49, but do not teach…wherein the minimum of the number of PRS symbols 'N' is based on whether the PRS are in FR1 or FR2.

Manolakos teaches… wherein the minimum of the number of PRS symbols `N' is based on whether the PRS are in FRI or FR2 (Fig.12, P.58 discloses PRS per FR1 and FR2 as defined on each band and therefore indicates the minimum number of PRS allowed per FR1 and FR2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Manolakos because it allows an apparatus or method to providing configurable RSTD and PRS transmitted in a subset that is less than all subcarrier over ta given bandwidth (Manolakos, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 57 Bhattacharjee and Maheshwari teach the. The UE of claim 47, but do not teach…wherein: values of 'N' are selected from a set of {0.125, 0.25, 0.5, 1, 2, 4, 8, 12, 16, 20, 25, 30, 35, 40, 45, 50} ms, and values of 'T' are selected from a set of {8, 16, 20, 30, 40, 80, 160, 320, 640, 1280} ms.

Manolakos teaches… wherein: values of 'N' are selected from a set of {0.125, 0.25, 0.5, 1, 2, 4, 8, 12, 16, 20, 25, 30, 35, 40, 45, 50} ms, and values of 'T' are selected from a set of {8, 16, 20, 30, 40, 80, 160, 320, 640, 1280} ms (P. 90, Lns, 1-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Manolakos because it allows an apparatus or method to providing configurable RSTD and PRS transmitted in a subset that is less than all subcarrier over ta given bandwidth (Manolakos, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 21 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of US 20180213425 A1 to Huang et al., from hereon Huang.

Regarding claim 21 Bhattacharjee and Maheshwari teach the method of claim 17, but do not teach…wherein the number of milliseconds 'T' is equal to a smallest measurement gap repetition periodicity larger than a second number of milliseconds 'T' the UE supports when measurement gaps are supported.

Huang teaches… wherein the number of milliseconds 'T' is equal to a smallest measurement gap repetition periodicity larger than a second number of milliseconds 'T' the UE supports when measurement gaps are supported (Fig. 2, P.26, discloses the support for multiple gap lengths and where the Tburst is also described as the measurement window, thus the device supports the configuration of multiple measurement windows).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Huang because it allows an apparatus or method to provide configurable measurement gap patterns that are shorter in duration than traditional legacy implementations (Huang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 51 Bhattacharjee and Maheshwari teach the UE of claim 47, but do not teach…wherein the number of milliseconds 'T' is equal to a smallest measurement gap repetition periodicity larger than a second number of milliseconds 'T' the UE supports when measurement gaps are supported.

Huang teaches… wherein the number of milliseconds 'T' is equal to a smallest measurement gap repetition periodicity larger than a second number of milliseconds 'T' the UE supports when measurement gaps are supported (Fig. 2, P.26, discloses the support for multiple gap lengths and where the Tburst is also described as the measurement window, thus the device supports the configuration of multiple measurement windows).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Huang because it allows an apparatus or method to provide configurable measurement gap patterns that are shorter in duration than traditional legacy implementations (Huang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 28 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019157052-A1 to Bhattacharjee and US-10512057-B1 to Maheshwari in view of US-20170105134-A1 to Lee et al, from hereon Lee.

Regarding claim 28 Bhattacharjee and Maheshwari teach the method of claim 1, but do not teach…wherein a maximum bandwidth supported by the UE when measurement gaps are not configured is the same as when measurement gaps are configured.

Lee teaches… wherein a maximum bandwidth supported by the UE when measurement gaps are not configured is the same as when measurement gaps are configured (P.138, Lns. 1-3, discloses the maximum bandwidth supported).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Lee because it allows an apparatus or method to the bandwidth setting based on the setting from the service base station (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 58 Bhattacharjee and Maheshwari teach the UE of claim 31, but do not teach…wherein a maximum bandwidth supported by the UE when measurement gaps are not configured is the same as when measurement gaps are configured.

Lee teaches… wherein a maximum bandwidth supported by the UE when measurement gaps are not configured is the same as when measurement gaps are configured (P.138, Lns. 1-3, discloses the maximum bandwidth supported).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharjee and Masheshwari by incorporating the teachings of Lee because it allows an apparatus or method to the bandwidth setting based on the setting from the service base station (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 3,10-11,14-16,22-26,33,40-41,44-46 and 52-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the mean reason for allowance of the claims under discussion is the inclusion of “ratio of the PRS instance length to the PRS periodicity is equal to a ratio of a measurement gap length to a measurement gap repetition periodicity that the UE can support when measurement gaps are configured”…” the minimum gap equals a ratio of a measurement gap length to a measurement gap repetition periodicity… ratio of the PRS instance length to the PRS periodicity is a factor of a ratio of a measurement gap length to a measurement gap repetition periodicity”…” minimum of the number of PRS resources within the slot comprises: 16 PRS resources for 15 kilohertz (kHz) subcarrier spacing, 8 PRS resources for 30 kHz subcarrier spacing, 4 PRS resources for 60 kHz subcarrier spacing, and 2 PRS resources for 120 kHz subcarrier spacing… the minimum of the number of PRS resources within the slot comprises: 16 PRS resources for frequency range I (FR I), and 2 PRS resources for frequency range 2 (FR2)… minimum of the number of PRS resources within the slot is smaller than the number of PRS resources within the slot that the UE can support when measurement gaps are configured”…” the number of milliseconds 'T' is equal to a first measurement gap repetition periodicity for FR I or a second measurement gap repetition periodicity for FR2…. the number of milliseconds 'T' is equal to a largest measurement gap repetition periodicity that the UE supports for FR1 or FR2… the number of milliseconds 'T' is equal to a largest measurement gap repetition periodicity that the UE supports…the number of PRS symbols 'N' is equal to a measurement gap length, and the number of milliseconds 'T' is equal to a measurement gap repetition periodicity… the measurement gap length and the measurement gap repetition periodicity are based on whether the PRS are in FR1 or FR2” as the prior art of record in stand-alone form nor in combination read into the disclosed claims as of the date of file.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20130267246-A1 to Wang; US-20190208550-A1 to Ko, and US-20190245663-A1 to Kim which disclose NPRS and measurement gaps with respect to FR1 and FR2  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476